DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 06/29/2021 is/are being considered by the examiner.
Claims 1-14 are pending:
Claims 15-20 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are mostly persuasive.  The majority of the drawing objections of record has been withdrawn. 
Reference character 32 still has an improper lead line. Ref char 32 is a cavity, which inherently does not have a particular structure that can be directly touched by a lead line, and therefore the lead line needs an arrow head. Please review MPEP 1.84. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 


Applicant asserts, page 6-7, that McCallum fails to disclose the first wall segment having a “portion extending both axially and radially” and applicant shows a zoomed view of Fig4 to show the primary orientation of plate 18 to be radial.
The office respectfully disagrees. Plate 18 of McCallum is a three-dimensional object which implicitly has a structural dimension in both the axial and radial directions.


Drawings
The drawings are objected to because:
Fig2
Improper lead header for given location, Ref char  32
Fig3
Improper lead header for given location, Ref char 32
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-6, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3
L2, limitation “a seal” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis for a new structure, or if the cited limitation is an attempted reference to “a bearing seal” from Claim 1.
Claim 12
L1-2, limitation “on both lateral sides of the first wall segment” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what “both lateral sides” means in relation to the “first wall segment”
For the purpose of applying art, the office will read lateral in terms of how Merriam-Webster defines the term:
https://www.merriam-webster.com/dictionary/lateral, 1: of or relating to the side, 2: situated on, directed toward, or coming from the side
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCallum (US 6,266,954).
Claim 1
McCallum discloses:
“A gas turbine engine (best seen Fig2-7) having 
a rotary shaft (shaft 104, label shown in Fig1) mounted to a casing (see annotated Fig2 below) via a bearing housed in a bearing housing (annotated Fig2, oval region; Fig6), 
the bearing enclosed in a bearing cavity at least partially delimited by a bearing seal (best seen Fig2/6, bearing seal 26), 
the bearing housing having a first wall segment (plate 18) and a second wall segment (plate 12) located radially inwardly of the first wall segment (Fig2-4), both of the first wall segment and the second wall segment extending circumferentially (best seen Fig2/3), 
the first wall segment having a proximal end structurally joined to the second wall segment (best seen Fig2/3), 
the first wall segment extending away from the second wall segment (best seen Fig2/3), 
a feed pipe connected to the first wall segment (best seen annotated Fig2, feed pipe extending axially with flow arrows ), 
the first wall segment having a portion located radially between the feed pipe and the second wall segment, the portion extending both axially and radially (best seen Fig2-4, plate 18 is a three-dimensional object which implicitly has a structural dimension in both the axial and radial directions).”

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 2
McCallum discloses: “The gas turbine engine of claim 1 further comprising a first plenum wall (plate 19) and a second plenum wall (plate 14) forming a plenum between the first plenum wall and the second plenum wall (best seen Fig2), external to the bearing cavity (best seen Fig2), the plenum fluidly connecting the feed pipe to the bearing seal (best seen Fig2, flow arrows), the first plenum wall including the first wall segment, the first plenum wall and the second plenum wall having a hairpin shape oriented at least partially axially and being radially flexible (best seen Fig2, plates 18/19 have a hairpin shape relative to plates 12/14 respectively which provides radial flexibility).”
Claim 3
McCallum discloses: “The gas turbine engine of claim 2 wherein the second plenum wall is structurally joined to a seal housing, the seal housing housing a seal (best seen Fig4/6, plate 14 is structurally joined to the housing of seal 26).”
Claim 4
McCallum discloses: “The gas turbine engine of claim 3 wherein a free end of the first plenum wall and a free end of the second plenum wall are secured to one another adjacent the feed pipe connection (best seen Fig2-4, attachment of plates 18/19 via plate 20 adjacent feed pipe connection).”
Claim 5
McCallum discloses: “The gas turbine engine of claim 4 wherein the free end of the first plenum wall and the free end of the second plenum wall extend radially, and a casing flange is sandwiched between the first plenum wall and the second plenum wall (best seen Fig2-4, attachment of plates 18/19 via plate 20 adjacent feed pipe connection, with interfaces best seen in Fig5/7), the casing flange projecting radially inwardly from a duct portion of the casing (best seen Fig4/5/7).”
Claim 6
McCallum discloses: “The gas turbine engine of claim 3 wherein the second plenum wall has a portion extending at least partially axially, parallel to, and radially spaced apart from a portion of the seal housing (best seen Fig2-4, plate 14 has axial extent that is parallel and radially apart from a portion of the housing of seal 26 by the nature of these components being three-dimensional components when actually practiced).”
Claim 7
McCallum discloses: “The gas turbine engine of claim 2 wherein the second plenum wall structurally connects the casing to a seal housing (best seen annotated Fig2, plate 14 structurally connects housing of seal 26 to casing portion near feed pipe in a path drawn in the clockwise direction in Fig2).”
Claim 8
McCallum discloses: “The gas turbine engine of claim 2 wherein the rotary shaft is structurally connected to the casing further via the first plenum wall and the second plenum wall (best seen annotated Fig2, shaft 104 structurally connected to casing portion near feed pipe in a path drawn in the clockwise direction in Fig2 via plates 14/19).”
Claim 9
McCallum discloses: “The gas turbine engine of claim 2 wherein the second plenum wall has an axially-oriented cylindrical portion (Fig2, plate 14).”
Claim 10
McCallum discloses:
“A gas turbine engine (best seen Fig2-7) having 
a rotary shaft (shaft 104, label shown in Fig1) mounted to a casing (see annotated Fig2 below) via a bearing housed in a bearing housing (annotated Fig2, oval region; Fig6), 
the bearing enclosed in a bearing cavity at least partially delimited by a bearing seal (best seen Fig2/6, bearing seal 26), 
the bearing housing having a first wall segment (plate 18 and part of radially outer portion of plate 12) and a second wall segment (plate 14/19) located radially inwardly of the first wall segment (Fig2-4), both of the first wall segment and the second wall segment extending circumferentially (best seen Fig2/3), 
the first wall segment having a proximal end structurally joined to the second wall segment (best seen Fig2/3), 
the first wall segment extending away from the second wall segment (best seen Fig2/3), 
a feed pipe connected to the first wall segment (best seen annotated Fig2, feed pipe extending axially with flow arrows ), 
the first wall segment having a portion located radially between the feed pipe and the second wall segment, the portion extending both axially and radially (best seen Fig2-4, plate 18 and part of radially outer portion of plate 12 is a three-dimensional object which implicitly has a structural dimension in both the axial and radial directions).”
 “The gas turbine engine of claim 1 wherein the portion of the first wall segment is conical (Fig2, the part of radially outer portion of plate 12).”
Claim 11
McCallum discloses: “The gas turbine engine of claim 1 wherein the second wall segment is conical (Fig2, plate 12).”
Claim 12
McCallum discloses: “The gas turbine engine of claim 1 wherein the second wall segment extends away from the first wall segment, on both lateral sides of the first wall segment (Fig2-4, plate 12 extends on both axial and radial sides of plate 18).”
https://www.merriam-webster.com/dictionary/lateral, 1: of or relating to the side, 2: situated on, directed toward, or coming from the side
Claim 13
McCallum discloses: “The gas turbine engine of claim 1 wherein the first wall segment and the second wall segment extend around an entire circumference relative to an axis of the rotary shaft (best seen Fig3), and have a solid of revolution shape (plates 12/18 are solid components when practiced in the real world).”
Claim 14
McCallum discloses: “The gas turbine engine of claim 1 wherein the first wall segment structurally connects the casing to the bearing housing (best seen annotated Fig2, bearing housing connected to casing portion near feed pipe in a path drawn in the clockwise direction in Fig2 via plate 12).”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747